
	

114 HJ 26 IH: Proposing an amendment to the Constitution of the United States to limit the number of years Representatives and Senators may serve.
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 26
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Mr. Tom Price of Georgia introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to limit the number of years
			 Representatives and Senators may serve.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.No person shall be a Representative for more than eighteen years, except that service to fill a vacancy shall not be included in determining eligibility.
 2.No person shall be a Senator for more than eighteen years, except that service to fill a vacancy shall not be included in determining eligibility.
 3.Only service that begins after the date of ratification of this article shall count in determining the number of years a Representative or Senator serves.
					.
		
